Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “calculating a first feature value …; selecting a group including pieces of the voice information …; calculating degrees of similarity … and a subject degree of similarity …; calculating a rank of the subject degree of similarity in the calculated degrees of similarity; and when the rank is equal to or smaller than a given first rank, determining the subject speaker to be the authentic person.”

Related prior art (found in the notice of reference cited mailed 10/27/2021)
Baldwin et al (US Publication No.: 20190311261) discloses behavioral verification of user identity comprising a deep neural network for gait based behavioral verification of user identity. Fig. 1 shows the system comprising determining a vector layer, similarity between enrollment signature and test vector to determine verification of the identity. Such reference fails to disclose the limitations as recited and indicated above.

Lesso (US Publication No.: 20190228779) discloses speaker identification comprising receiving audio signal representing speech, performing voice biometric 

Martinez Gonzalez et al (US Publication No.: 20190005962) discloses speaker identification comprising receiving a speech signal, extracting a plurality of features from most recently received segment, deriving scoring information from the extracted features, combining scoring information and calculating an identification score based on the combined scoring information in order to determine whether the speaker is authentic. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655